Citation Nr: 1537286	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-26 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by sleep disturbance (claimed as obstructive sleep apnea).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to May 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).

The Veteran had also initiated an appeal of a denial of service connection for a psychiatric disability/posttraumatic stress disorder (PTSD).  A May 2013 rating decision granted service connection for PTSD with major depressive disorder and opiate abuse.  Consequently, that issue is not before the Board.

The issue of service connection for a disability manifested by sleep disturbance (on de novo review) is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 1999 rating decision denied the Veteran service connection for a disability manifested by sleep disturbance, finding in essence that there was no evidence of a current disability manifested by sleep disturbance or that such a disability was incurred in or caused by service.

2.  Evidence received since the January 1999 rating decision suggests that the Veteran has been diagnosed with a disability manifested by sleep disturbance (obstructive sleep apnea); relates to an unestablished fact necessary to substantiate the claim of service connection for a disability manifested by sleep disturbance, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a disability manifested by sleep disturbance may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim of service connection for a disability manifested by sleep disturbance, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A January 1999 rating decision denied the Veteran service connection for a disability manifested by sleep disturbance essentially on the basis that there was no evidence of a current disability manifested by sleep disturbance or that such a disability was incurred in or caused by service.  He was furnished notice of that determination and of his appellate rights, and the January 1999 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the January 1999 rating decision includes a private treatment report documenting the results of a March 2006 sleep study which found a diagnosis of obstructive sleep apnea for the Veteran, as well as VA treatment reports throughout the period of the current claim which note his diagnosis of obstructive sleep apnea.

As service connection for a disability manifested by sleep disturbance was previously denied on the basis that there was no evidence of a current disability manifested by sleep disturbance or that such a disability was incurred in or caused by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show either that the Veteran has a current disability manifested by sleep disturbance or that such a disability was incurred in or caused by service.  The aforementioned evidence indicates that he has a current diagnosis of a disability manifested by sleep disturbance (obstructive sleep apnea).  For purposes of reopening, it is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a disability manifested by sleep disturbance, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a disability manifested by sleep disturbance may be reopened.  38 U.S.C.A. § 5108.
ORDER

The appeal to reopen a claim of service connection for a disability manifested by sleep disturbance is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claim of service connection for a disability manifested by sleep disturbance on de novo review.

The Veteran contends that he has suffered from a disability manifested by sleep disturbance ever since his service in Southwest Asia.  His service personnel records confirm that he served in Saudi Arabia from December 1990 to May 1991.  Service connection may be established for a Persian Gulf Veteran (i.e., a Veteran who had active service in the Southwest Asia theater of operations during the Persian Gulf War) who exhibits objective indications of "qualifying chronic disability," including a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The Veteran's service treatment records (STRs), to include his April 1992 service separation examination, are silent for complaints, findings, diagnoses, or treatment of sleep disturbance or a disability manifested by such.

Following service, a March 2006 private sleep study was interpreted as showing the Veteran has obstructive sleep apnea.  Thereafter, VA treatment reports throughout the period of the current claim note a diagnosis of obstructive sleep apnea.  A February 2011 VA treatment record notes: "He states that he cannot sleep without the [P]ercocet and wakes up in a cold sweat after 1 hour of sleep.  [T]his began after he served in Desert Storm."  An April 2015 letter sent to him by the Philadelphia VA Medical Center (VAMC) noted that the results of a "recent" sleep study revealed that he had sleep apnea.  At the May 2015 hearing, the Veteran testified that he was currently receiving treatment at the Philadelphia VAMC, to include with a CPAP machine; he also testified that he started having a lot of sleep disturbances once he got out of service in 1992.

The Board notes that the most recent VA treatment reports currently associated with the record are dated in October 2013.  On remand, complete copies of the clinical records of all updated to the present VA evaluations and treatment the Veteran has received for his claimed disability (to specifically include the "recent" sleep study noted in the Philadelphia VAMC's April 2015 letter) must be secured.  In addition, an examination to secure a medical opinion (with adequate rationale) addressing any relationship between any current disability manifested by sleep disturbance (including obstructive sleep apnea) and the Veteran's military service (to include consideration of his allegations of continuity of related symptoms since his service in Southwest Asia) is necessary.  A medical opinion is also necessary to address whether the Veteran's sleep disturbance symptoms may be a manifestation of an undiagnosed illness.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for the claimed disability, and to provide all releases necessary for VA to secure all private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated to the present VA evaluations and treatment the Veteran has received for the claimed disability since October 2013, to specifically include the "recent" sleep study noted in the Philadelphia VAMC's April 2015 letter.

2.  The AOJ should thereafter arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of his disability manifested by sleep disturbance (to include obstructive sleep apnea).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each disorder manifested by sleep disturbance found.  If such a disorder is not diagnosed, please reconcile that conclusion with the medical evidence in the record (that documents a diagnosis of obstructive sleep apnea).

(b) Please identify the most likely etiology for each disability entity manifested by sleep disturbance diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  The examiner should specifically consider and address the Veteran's allegations of continuity of symptomatology since his Southwest Asia service.

(c) If the answer to (b) is NO, then please determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or chronic disability manifested by sleep disturbances; and opine as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's sleep disturbance symptoms are due to an undiagnosed illness.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


